DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/26/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding line 15 of claim 5, it is unclear if the axially aligned insert is the same as the insert of lines 4 and 7, or if it is a different insert. Additionally, it is unclear what axis the insert is being aligned with.
Regarding claim 5, it is unclear if the side wall in liens 18 and 19 is the same side wall of line 13 of the claim.
Claim 5 recites the limitation "housing slot" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "said interaction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, it is unclear if the term “interior cavity” is referring to the same internal fluid cavity of claim 6, or a different cavity.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



5-7, 9, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukushima et al. (2005/0028849).
Regarding claims 5, Fukushima et al shows a method for assembling a micro-sized fluidic oscillator wash or spray nozzle assembly (fig 9), comprising: (a) defining within a nozzle housing (62) an interior cavity (fig 9) having an upper slot (where 64 goes) in fluid communication with a bottom opening (68) which is configured to receive and retain an insert (64) having internal fluid passages (36, 34) defining first and second power nozzles (one on each side from passages 36) and having an interaction region (30); (b) providing, in said insert, first and second power nozzles (one on each side of 30 from outlets of 36) configured to receive pressurized fluid from the interior cavity of the housing by way of opposing lateral inlets (36) in the insert for the first and second power nozzles, to produce accelerating first and second fluid flows aimed by the first and second power nozzles toward one another in the interaction region defined within the insert; (c) defining, within said housing a transverse lumen  (72) aligned along a spray axis through a sidewall in the housing to form a throat or spray outlet orifice (fig 9), where the cross sectional shape of that throat or outlet orifice is defined by the housing's sidewall and the axially aligned insert, when said insert is inserted in said housing's interior cavity, wherein the sidewall of the housing is orientated generally perpendicular to the bottom opening (fig 9); and (d) inserting said insert into said nozzle housing through said bottom opening and forcing the insert upwardly into the upper slot to abut side and top wall surfaces within the housing slot (fig 9).  


Regarding claim 7,  said insert is positioned in said slot through the open bottom of said fluid cavity so that said interaction comprises a volume defined partly within the insert and partly within the tapering throat or spray outlet orifice defined through the sidewall in the housing (fig 9).  
Regarding claim 9, said open bottom of said interior cavity is connectable to a pressurized fluid source (via 20).  

Regarding claim 14,  the patterned spray will be generated when said housing is supplied with a cold fluid having a viscosity of up to 25 cP.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (2005/0028849).
Regarding claim 12, Fukushima et al. shows all aspects of the applicant’s invention as in claim 6, but fails to disclose that the upper portion of said housing has exterior dimensions of 7mm in width, 3mm in depth and 9mm in height, and wherein said insert is .85mm thick. {8711613: }3  
However, the size of the housing seems to be an obvious design choice. One of ordinary skill in the art would recognize that the outer diameters of the housing, or the thickness of the insert would have no bearing on the spray pattern of the nozzle.
. 

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (2005/0028849) in view of Russell et al. (2006/0226266)
Regarding claim 12, Fukushima et al. shows all aspects of the applicant’s invention as in claim 6, but fails to disclose that said throat is formed by inwardly and forwardly curving walls formed in said housing front wall.
However, Russell et al. shows a housing 59b that includes a throat that is formed by inwardly and forwardly curving walls formed in said housing front wall.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to make the throat of Fukushima formed by inwardly and forwardly curving walls formed in said housing front wall in order to have the fluid flow along the curved with less disruption.
Regarding claim 11, said insert interaction region cooperates with said curving walls to form said throat (this is true in the above combination).  


Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        4/28/2021